DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 31st, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 31st, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 8, with respect to the objections of claims 11-17 under informalities, have been fully considered and are persuasive. Therefore, the objections of these claims have been withdrawn.
Applicant's arguments, see pgs. 8, with respect to the rejections of claims 13-15 under 35 U.S.C 112 (b) have been considered and are persuasive. Therefore, the rejections of these claims have been withdrawn.  
Applicant's arguments, see pgs. 8-12, with respect to the rejections of claims 11-13 and 15 under 35 U.S.C 102 (a)(1) have been considered and are persuasive. Therefore, the rejections of these claim have been withdrawn. 

Election/Restrictions
Claim 11 is allowable. The restriction requirement between method and device, as set forth in the Office action mailed on November 10th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method is withdrawn.  Claims 1, 8-10, and 19 directed to non-Invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 8-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a first direction along which the striped pattern of the plurality of first-conductivity-type regions and the plurality of second-conductivity-type regions of the second partial parallel pn layer extends, and a second direction along which the striped pattern of the plurality of first- conductivity-type regions and the plurality of second-conductivity-type regions of the first partial parallel pn layer extends, are different from each other as recited in claim 11; and a direction along which the striped pattern of the plurality of first-conductivity-type regions and the plurality of second-conductivity-type regions of the second partial parallel pn layer extends, and a direction along which the striped pattern of the plurality of first-conductivity-type regions and the plurality of second-conductivity-type regions of the first partial parallel pn layer extends, form an angle of at least 45 degrees as recited in claim 16. Claims 1, 8-10, 12-14, 19 and 16-18, 20 depend on claim 11 and 16, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818